t c memo united_states tax_court dewey and carlena k hammond petitioners v commissioner of internal revenue respondent docket no filed date r filed a motion and ps filed a cross-motion for partial summary_judgment on the issue of whether certain payments made by p-h to a former spouse during taxable years and constitute deductible_alimony pursuant to sec_215 i r c or are instead nondeductible child_support within the meaning of sec_71 i r c held r's motion for partial summary_judgment granted and ps' cross-motion for partial summary_judgment denied rule b tax_court rules_of_practice and procedure the payments at issue are treated as fixed for child_support and are therefore nondeductible to ps sec_71 i r c joseph m seigler jr for petitioners clinton m fried for respondent memorandum opinion nims judge this matter is before the court on respondent's motion and petitioners' cross-motion for partial summary_judgment filed pursuant to rule on date and date respectively unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined the following deficiencies and accuracy-related_penalties with respect to the federal_income_tax of petitioners dewey and carlena k hammond for the taxable years and year deficiency penalty sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number as a result of concessions made subsequent to the motion and cross-motion for partial summary_judgment the parties now agree that this case may be resolved in its entirety via summary_judgment the sole remaining issue for decision is whether certain monthly payments of dollar_figure made by dewey hammond herein dewey or petitioner to his former spouse rebecca hammond rebecca during each of the years in issue pursuant to a divorce decree are deductible_alimony payments or in the alternative nondeductible child_support payments petitioners resided in rome georgia at the time they filed their amended petition background the background facts related below are derived from the pleadings in this case affidavits filed by both respondent's counsel and petitioner the exhibits attached thereto and the uncontroverted written representations of the parties dewey and rebecca had one child justin joel hammond justin who was born in date in date rebecca brought an action for divorce in the superior court of gordon county georgia superior court a jury verdict was subsequently rendered a final judgment and decree of divorce judgment incorporating the jury verdict was entered by the superior court on date paragraph of the judgment awarded rebecca semimonthly child_support payments for justin of dollar_figure or dollar_figure per month until justin attained years of age died married or joined the military paragraph of the judgment provides as follows alimony upon said jury verdict it is ordered decreed and adjudged that the defendant dewey hammond iii pay to rebecca hammond the sum of dollar_figure per month as alimony commencing date and ending on justin joel hammond's eighteenth birthday or at the time of remarriage of rebecca hammond whichever comes first emphasis added the payments designated for child_support in paragraph of the judgment were modified pursuant to an date order of the superior court of floyd county georgia the semimonthly payments were increased to dollar_figure or dollar_figure per month at all times during the years in dispute petitioner made alimony and child_support payments in accordance with the terms of the judgment by separate check each check was clearly marked either alimony or child_support on its bottom left corner petitioners jointly filed form sec_1040 u s individual_income_tax_return for taxable years and petitioners deducted as alimony on each return the total yearly payments of dollar_figure made to rebecca pursuant to the terms of paragraph of the judgment respondent disallowed these deductions in their entirety in addition to the foregoing and the adjustments conceded by petitioners respondent determined that petitioners were liable for accuracy-related_penalties for negligence pursuant to sec_6662 for those years during a telephone conference call between the parties and the court held on date respondent conceded that petitioners are not liable for the sec_6662 accuracy-related_penalties for the years in dispute discussion a motion for summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue of material fact exists and the decision can be rendered as a matter of law rule b as noted above the parties agree that this case may be resolved by summary_judgment and we are satisfied that no genuine issue exists as to any of the material facts we proceed accordingly sec_215 allows as a deduction to the payor an amount equal to the alimony or separate_maintenance payments made during the payor's taxable_year that are includable in the recipient's gross_income under sec_71 whether a payment constitutes alimony or separate_maintenance within the meaning of sec_71 and sec_215 is determined by reference to sec_71 sec_71 defines an alimony_or_separate_maintenance_payment as follows b alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 relating to payments to support children provides in relevant part c payments to support children -- in general --subsection a shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse treatment of certain reductions related to contingencies involving child --for purposes of paragraph if any amount specified in the instrument will be reduced-- a on the happening of a contingency specified in the instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency or b at a time which can clearly be associated with a contingency of a kind specified in subparagraph a an amount equal to the amount of such reduction will be treated as an amount fixed as payable for the support of children of the payor spouse thus under sec_71 if under the terms of the divorce_or_separation_instrument any amount specified in the instrument will be reduced on the happening of a contingency relating to a child including the child's attaining a specified age an amount equal to the amount of the reduction will be treated as child_support and will not qualify as alimony in the case before us we have no difficulty in concluding that the judgment's termination of the dollar_figure monthly payments to rebecca coinciding with justin's eighteenth birthday is precisely the kind of contingency contemplated by the statute which renders payments of the kind under scrutiny ineligible for treatment as alimony we reached the same conclusion in fosberg v commissioner tcmemo_1992_713 involving an almost identical contingency in addition if further support for this conclusion were needed sec_1_71-1t q a-16 temporary income_tax regs fed reg date provides among other things that a payment will be treated as fixed as payable for the support of a child of the payor spouse if the payment is reduced a on the happening of a contingency relating to a child of the payor or b at a time which can clearly be associated with such a contingency a payment may be treated as fixed as payable for the support of a child of the payor spouse even if other separate payments specifically are designated as payable for the support of a child of the payor spouse in opposition to respondent's motion and in support of their cross-motion petitioners argue that the contested payments are alimony rather than child_support inasmuch as petitioner was also required to make separately allocated fixed payments for child_support under the terms of paragraph of the judgment during the years at issue petitioners maintain that sec_71 should not operate to convert alimony payments to child_support when child_support payments are already fixed in accordance with sec_71 petitioners cite no authority in support of this proposition and we have found none we are satisfied that the contested payments in and constitute nondeductible child_support for federal tax purposes notwithstanding the fact that the judgment labeled such payments alimony and the fact that the payments in question appear to have met all of the definitional requirements of sec_71 see 79_tc_340 heller v commissioner tcmemo_1994_423 as long as the definitional requirements of sec_71 are met the parties' allocation of amounts are generally respected sec_71 represents one exception to this rule fn ref omitted emphasis added finally petitioners assert that it would be inequitable to treat the payments in dispute as child_support regrettably for petitioners this court is not a court of equity and does not possess general equitable powers 101_tc_140 citing 484_us_3 even a district_court with equitable powers cannot disregard statutory terms see ins v pangilinan 486_us_875 therefore petitioners' argument on this score is unavailing we have considered the remaining arguments of petitioners and to the extent we have not addressed them find them to be unconvincing we hold that petitioners are not entitled to alimony deductions in the amount of dollar_figure claimed on each of their returns for taxable years and to reflect the foregoing and concessions an appropriate order granting respondent's motion for partial summary_judgment and denying petitioners' cross-motion for partial summary_judgment will be issued and decision will be entered under rule
